DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on April 19, 2021. Applicant has amended claims 1, 12, and 17, cancels claims 2, 11, 13, 18 and adds claims 21-22. Currently, claims 1, 3-10, 12, 14-17, 19-22 are pending. The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.

Response to Amendments

The 35 U.S.C. 101 rejection of claims 1, 3-10, 12, 14-17, 19-20 are maintained in light of applicant’s amendments to claims 1, 12, and 17.
The 35 U.S.C. 103 rejections of claims 1, 3-10, 12, 14-17, 19-20 are withdrawn in light of applicant’s amendments to claims 1, 12, and 17.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  


Response to Arguments

Applicant’s arguments submitted on 4/19/21 have been considered but are not persuasive.  
Applicant argues on p. 7 of the remarks that the 101 rejection is improper.  Examiner disagrees.  Applicant argues on p. 9 of the remarks that the claims do not recite a mathematical concept such as an equation or formula.  Examiner disagrees and notes the generating of models using mathematical operations such as aggregating and multiplying is indeed a mathematical concept.  Applicant further argues on p. 9 of the remarks that the claims do not show organized human activity.  Examiner disagrees and notes that analyzing sales activity is a fundamental economic practice and can also be considered commercial activities because the sales are examples of commercial activities and thus analysis of such sales is a type of organization of the human activity (sales).   Applicant argues on p. 10 of the remarks that the claims are integrated into practical application.  Examiner disagrees.  Applicant points to things such as improvement to accuracy and reduced storage costs.  Examiner disagrees and notes improved accuracy is merely an improvement to the abstract idea and reduced storage costs are not sufficiently tethered to the claims.  Applicant argues on p. 12 that that the claims address technological problems of model building but model building is an abstract concept.   Applicant makes similar arguments in making comparisons to Enfish.  Enfish is distinguishable because applicant’s claims are not an improvement to the computer but rather an improvement to the abstract idea.  To whatever extent memory requirements and processing requirements are 
Applicant argues on p. 14 of the remarks that the 103 rejection is improper.  Examiner disagrees.  Applicant argues on p. 14-15 of the remarks that Colligan does not teach varying intervals.  Examiner notes that varying intervals are obvious based on a linear scale.  However, these arguments are now moot in light of the newly applied Kubota reference.  Applicant further argues on p. 15 of the remarks that Colligan does not show the receiving a data stream comprising such varying intervals.  Examiner notes the rejection is based on a combination of references.  Para [0026]-[0027] of Colligan explicitly shows the work packages being sent to a memory database which contains the sales data where one of ordinary skill in the art could receive the varying data intervals explicitly shown in Kubota for further analysis and use in modeling data.  Applicant further argues on p. 16 of the remarks that Colligan does not the first frequency is a regular frequency.  Examiner disagrees and notes this is explicitly shown in Colligan at para [0030] by "the pattern analysis calculations may be executed at regular 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 12, 14-17, 19-22 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (device, method and non-transitory computer readable medium).  Claims 1, 3-10, 12, 14-17, 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 12 and 17 recite a method of data modelling by comprising receiving data that comprises a first plurality of data points wherein the first plurality of data points includes varying intervals and aggregating the first plurality of data points to a second plurality of data points wherein the first frequency is a regular frequency, wherein the second plurality of data points include values at a first frequency and building a first model based on the second plurality of data points, the first model configured to generate data values at the first frequency and accessing a second model based on a third plurality of data points, the second model configured to generate data values at a second frequency shorter than the first frequency wherein the second frequency is an irregular frequency and generating a first data output using the first model and generating a second data output using the second model and multiplying the first data output by the second data output to generate a third data output and outputting the third data output.  The claims are directed to modelling data.  The first prong of Step 2A is satisfied because the claims are considered abstract because the claims are certain methods of organizing human activity such as fundamental economic Dependent claims 3-10, 14-16, 19-22 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further expanding on the type of data or features of the modelling technique and aggregating the first plurality of data points includes calculating a weighted average of overlapping data points 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing 

Claims 1, 3-10, 12, 14-17, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Colligan et al. (US 2014/0115602 A1) (hereinafter Colligan) in view of Ghosh et al. (US 2014/0324532 A1) (hereinafter Ghosh) in view of Kubota et al. (US 2020/0279212 A1) (hereinafter Kubota). 

Claims 1, 12 and 17:
Colligan, as shown, discloses the following limitations of claim 1:
A method (and corresponding system and non-transitory readable medium – Fig 1, showing such functionality) of data modelling (see para [0030], showing creating models), the method comprising: receiving a data stream, wherein the data stream comprises a first plurality of data points (see para [0026]-[0027], showing work package which includes point of sale data from stores is sent to the database and see para [0034]),
aggregating the first plurality of data points to a second plurality of data points, wherein the second plurality of data points include values at a first frequency (see para [0030], where a linear scale at specific intervals shows aggregating the data at frequencies), wherein the first frequency is a regular frequency
building, with at least one electronic processor, a first model based on the second plurality of data points, the first model configured to generate data values at the first frequency (see para [0030], showing estimated model);
accessing a second model based on a third plurality of data points, the second model configured to generate data values (see Fig 4 and para [0031], where the parallel processes can be considered another model based on other data points), 
generating a first data output using the first model (see para [0030]-[0031], showing output data via the calculations); 
generating a second data output using the second model (see para [0030]-[0031], showing output data via the calculations);
multiplying the first data output by the second data output to generate a third data output (see para [0031 and Fig 4, where merging of the data can be considered obvious to multiplying the output given broadest reasonable interpretation); and
outputting the third data output for display (see para [0038], showing displaying the output).
Although Colligan discloses different frequencies, it is not explicit that the second one is shorter.   In analogous art, Ghosh discloses the following limitations:
generate data values at a second frequency shorter than the first frequency (see para [0063]-[0065], showing variance parameters which includes time intervals can be specified where a smaller time interval may be used for the subsequent intervals in the model specification), wherein the second frequency is irregular (see para [0063], showing nonuniform intervals can be used in the modelling)

Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for modeling and forecasting cyclical demand systems as taught by Ghosh in the method for integrating a calculation engine of Colligan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Collgian shows a linear scale for the values, Colligan and Ghosh do not explicitly disclose wherein the first plurality of data points includes values at varying intervals.  In analogous art, Kubota discloses the following limitations:
wherein the first plurality of data points includes values at varying intervals (Fig 2, showing varying intervals based on delivery, coverage time period and sales permission time period where Day N is a different data point then D10) 
wherein the first frequency is a regular frequency (Fig 2, where day N, N+1, N+2, N+3 can be considered a regular frequency);
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of von Colligan and Ghosh with Kubota because using varying intervals provides enables enhanced analysis to be able to handle pieces of data 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the recommended order quantity determination method  as taught by Kubota in the Colligan and Ghosh combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 3-4, 14:
Further, Colligan discloses the following limitations:
wherein the first plurality of data points includes item prices (see para[ 0018], showing that the point of sale data that gets received can include price data reflecting price sensitivity)
wherein the second model represents demand for the item (see para [0030], where the results of the first model are used to estimate the demand influencing factors)

	Claim 5:
Further, Colligan discloses the following limitations:
wherein the first plurality of data points includes item prices for a first location (see para [0018], showing the price data and point of sale data can be for particular stores).

Claims 6-9, 15, 19:
Further, Colligan discloses the following limitations:
wherein the second model is generated based on demand for the item for the first location and a second location ("In the context of point-of-sale data, the workload can be divided based on store location parameter. In another embodiment, the workload can be divided based any combinations of store locations and product categories.", which is the data used by the first model to estimate the demand, which is considered the second model)
wherein the first model is configured to generate a daily sales forecast for an item at a proposed price for a proposed day (see para [0030], showing estimates can be daily and where the category can be price as shown by para [0018], [0026])
wherein the second model is configured to generate an intra-day demand for the item at the proposed price ( see opera [0030], showing intraday intervals can be used for the pattern analysis calculations that estimate demand)
Colligan does not explicitly disclose using a Gaussian-Uniform mixture model.  In analogous art, Ghosh discloses the following limitations:
wherein the third data output includes an estimated sales volume at the proposed price value for a pricing period occurring within the proposed day (see para [0008], where load in this context can be considered volume showing load forecasts based on dynamic pricing during time periods)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for modeling and forecasting cyclical demand systems as taught by Ghosh in the method for integrating a calculation engine of Colligan, since the claimed 

	Claims 10, 16 and 20:
Colligan does not explicitly disclose using a Gaussian-Uniform mixture model.  In analogous art, Ghosh discloses the following limitations:
estimating the second frequency using a Gaussian-Uniform mixture model fitted to a set of data points using an expectation-maximisation algorithm (see para [0138], "Embodiments of the present invention provide a procedure for short-term forecasting of electricity demand, based on a linear Gaussian state-space model and using the Kalman filter for model estimation and forecasting. Features of the model include, but are not limited to, the approximation of the daily load curve by spline functions, incorporation of dependence on weather, holidays and day-of-week effects, and allowance for load")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for modeling and forecasting cyclical demand systems as taught by Ghosh in the method for integrating a calculation engine of Colligan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Allowable Subject Matter

Claims 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624